Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

DETAILED ACTION
This office action is in response to a communication received 1/15/2021, which amends claims 24, 39 and 42, cancels claims 25-27, 31, 40 and 43, adds claims 44-47, and is hereby acknowledged. 
Claims 24, 28-30, 32-39, 41-44 and 46-47 have been examined and are rejected under 35 U.S.C. 103. Claim 45 is rejected under 35 U.S.C. 112(a), and claims 24, 28-30, 32-39, 41 and 44-47 are rejected under 35 U.S.C. 112(b).
However, if these rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) can be overcome, claim 45 can become objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pgs. 7-9 of the response, the applicant argues that ‘Applicant traverses the prior art rejections of the remaining, pending claims because the cited prior art, analyzed individually or in combination, fails to teach or suggest all the features recited in combination in the rejected claims as now recited.
… With regard to previously pending claim 31, the subject matter of which is now incorporated in the independent claims, the Office Action correctly recognized that the combination of Lu in view of Graham fails to teach or suggest an apparatus sending "a batch subscription request" to the node and has looked to paragraph [0040] of Kleyzit as allegedly remedying this deficiency by allegedly disclosing "requesting multiple resources in a batch request to improve the efficiency of bandwidth utilization." The Office Action further asserted that "it would have been obvious to one of ordinary skill in the art... to utilize the teachings of Kleyzit to ... enable the apparatus sending the node a batch subscription request regarding at least two resources or at least two pre-configured events of the node" (See OA: Page 18).
Applicant traverses the prior art rejection of this subject matter now included in the independent claims because the Office Action's analysis of Kleyzit and the asserted motivation to modify Lu and Graham are technically incorrect.
Kleyzit merely discloses systems and methods for increasing performance for reducing web pages download time and improving web content caching. (See Kleysit: [0002]). 
... Kleyzit further discloses that some resources are updated at the server and these are called "dynamic resources." These dynamic resources are also provided in response to a request from the web server. (See Kleyzit: [0007]-[0009]). Thus, at most, Kleyzit merely discloses that a server provides resources to a web browser in response to a specific request for such resources, but fails to provide such resources until such a request is received. Thus, Kleyzit fails to teach or suggest a web browser that can subscribe to a change to a plurality of resources of the server or to a plurality of pre-configured events at the server, as now recited in the independent claims.
Furthermore, … Kleyzit's "requested information" is plainly not "node information when a resource of the plurality of resources changes or when a pre-configured event of the plurality of pre-configured events occurs," as recited in the rejected independent claims.
which is a client side component, sends batch requests and receives batch responses for specified resources in the request. Thus, the requested information in the requests generated by the batch response handler 202 is for specified resources (i.e., web addresses referenced by a base page of a web browser (See [0040])). Accordingly, Kleyzit, analyzed individually or in combination with the other applied art, fails to provide "node information when a resource of the plurality of resources changes or when a pre-configured event of the plurality of pre-configured events occurs;
Accordingly, based on the teachings of Kleyzit, any resource provided to the web server in Kleyzit' s approach is provided in response to a specific request from the web server for that resource. Thus, Kleyzit plainly fails to teach or suggest a web browser that obtains information from a server in response to a resource changing at the server or in response to a pre-configured event occurring at the server. To the contrary, the express teachings of Kleyzit specifically teach away from, and are inconsistent with the ability to, use the claimed subscription functionality, because such functionality would actually increase "web chattiness" and "decrease efficiency of bandwidth utilization," which Kleyzit seeks to avoid by sending batch requests each time the web browser wishes to update the base page (See Kleyzit: [0040]-[0050]).
Thus, even if a person skilled in the art did combine Lu, Graham and Kleyzit (which Applicant reserves the right to challenge further), the hypothetical combination would still not provide the features recited in the independent claims wherein a component receives, from the at least one web application, a request to subscribe to one or more of- a change to a plurality of resources of the node and a plurality of pre-configured events at the node; sends, to the node, a batch subscription request responsive to the subscription request from the at least one web application; receives, from the node, node information when a resource of the plurality of resources changes or when a pre-configured event of the plurality of pre-configured events occurs; and provides, to the at least one web application, the node information, as recited in the independent claims and their respective dependent claims by dependency and inclusion.’ 
The examiner respectfully disagrees.

As shown in the above, the combined Lu and Graham system together already teaches a component performs the steps of receiving a subscription request for notification of changes/events associated with a node from a web application, sending the subscription request to the node, receiving node information from the node when a resource changes or when a pre-configured event occurs, and providing, to the at least one web application, the node information (see Lu [0237] and Graham [Col 5, L53-56, Col 8, L33-36]). 
The only difference between what the combined Lu and Graham system together teach and the claimed limitations as recited in the above is that the claim also requires, when subscribing to multiple resources of a node, sending a batch subscription request to the node as opposed to separately sending individual subscription requests to the node, with each subscription request corresponding to each requested resource of the node. At a high level, the claim requires aggregating multiple requests into a single batch request (e.g., in order to improve the system efficiency).
In a similar endeavor, Kleyzit addresses the same issue of improving the system efficiency by teaching an embodiment wherein multiple requests are aggregated into a single request. Specifically, Kleyzit teaches an embodiment wherein web page 
As the combined Lu and Graham system already teaches all other limitations, it is only this specific teaching of “aggregating multiple requests into a single request (to improve the system efficiency)” in the Kleyzit system that is being incorporated into the Lu/Graham system.
Therefore, it does not matter:
whether Kleyzit’s teaching is in the context of reducing web pages download time and improving web content caching, 
whether some resources are updated at the server or not, 
whether the "requested information" is actually for resources in a request received from a web browser or not, 
whether Kleyzit's "requested information" is "node information when a resource of the plurality of resources changes or when a pre-configured event of the plurality of pre-configured events occurs" or not, or,
whether the requested information in the requests generated by the batch response handler 202 is for specified resources (i.e., web addresses referenced by a base page of a web browser (See [0040])) or not.
Therefore, the applicant’s arguments have been fully considered but are not persuasive.
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):

	
Claim 45 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claim 45 recites “wherein the apparatus is to send, to the node, the batch subscription request using a first protocol supported by a first connector of the first interface and where the batch subscription request specifies a second protocol which the node is to use to respond to the batch subscription request, where the second protocol is supported by a second connector of the first interface.” Support for this limitation cannot be found.
The only paragraph found to be most relevant is paragraph [0075, 0076] that recites “the system may comprise nodes which may be contacted by a server or a proxy only using an external messaging system such as the short message service SMS of a Global System of Mobile Communication (GSM) system. In such cases, for example when making a CoAP batch subscription over SMS, the source IP address and port are included with a query string parameter con= that includes the IP address and port to send notifications to … This way the node may be instructed to contact the server or proxy not by using an SMS but contacting another IP address,” which discloses that the batch request can instruct the node to contact the server or proxy not by using an SMS but contacting another IP address. However, “not by using an SMS” does not equate to specifying the protocol used in the batch response.

Claims 24, 28-30, 32-39, 41 and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Each of claims 24 and 39 recites “An apparatus, comprising: a first interface to communicate with … a second interface to communicate with …and a component to: receive … send … receive … provide … and to provide …” The claim elements “a first interface,” “a second interface,” and “a component” together with functional language “to communicate with,” “to communicate with” and “to: receive … send … receive … provide … and to provide …” respectively, are limitations that invoke 35 U.S.C. 112(f) because they use a substitute for "means for" (e.g., “a component,” “an interface”) in conjunction with functional language (e.g., “to communicate,” “to: receive… send … receive … provide … and to provide …”).
Although there are a plurality of references to the term “a component” and “an interface” in the disclosure, the written description fails to identify which among the plurality of component this component refers to, or to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. For example, disclosure related to “component” and “interface” in the specification include:
Para [0036] recites “FIG. 2 illustrates an example of a server 104. The server may consist of several components. The server may be used by one or more web applications 120 over a web interface 118. The interface 118 is typically realized over HTTP with XML or JSON payload content” 
Para [0036] recites “The proxy further comprises a Proxy Registration component 304 configured to make a batch registration of those nodes and their resources with the server 104 for efficiency.”
Para [0054] recites “In at least one disclosed embodiment, the server is configured to provide an interface to enable a web application to subscribe to observable resources using different scopes. In at least one disclosed embodiment, this interface is realized as a REST interface or a JMS interface.”
Consequently, each claim containing an element listed above fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention.
Claims  28-30, 32-38, 41 and 44-47, which depend from claims 24 and 39, respectively, are also rejected under 35 U.S.C. 112(b) for inheriting the deficiencies of the parent claims.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Further clarifications and/or corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 34-37, 39, 42, 44 and 46-47 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Lu et al. (US 20140112232 A1) in view of Graham et al. (US 8473593 B1) further in view of Kleyzit et al. (US 20110066676 A1).
As for claim 24, Lu teaches:
An apparatus (a proxy node), comprising: a first interface (running CoAP) to communicate with one or more nodes operationally connected to the apparatus, the nodes comprising one or more resources (According to an aspect, a proxy node in a communication system may include an interface (i.e., the fist interface) configured to communicate with one or more sleep node(s) in a constrained network: see [0008, Fig. 5]),
a second interface to communicate with at least one web application (a web browser) making use of the one or more resources of a node of the one or more nodes (A normal device may run HTTP such as a web browser on a laptop. The web browser may send HTTP messages to a proxy in the home (e.g., via a web interface, the second interface, on the proxy device): see [0100].
; and
a component to: receive, from the node, node information when a resource of the plurality of resources changes or when a pre-configured event of the plurality of pre-configured events occurs (The proxy may subscribe to the sleep info and get notified (i.e., receive – by a software component) when it changes: see [0107].
A proxy node can subscribe to a sleep node, and the sleep node can send notify message. In the notify message, the sleep node can include updates for resources: see [0158]);
Lu however does not explicitly teach:
a component to: receive, from the at least one web application, a request to subscribe to one or more of: a change to a plurality of resources of the node and a plurality of pre-configured events at the node;
provide, to the at least one web application, the node information.
In a similar field of endeavor, Graham teaches:
a component (i.e., Notification Manager 140 of computer system 110: see Fig. 1 [Notification Manager 140] and Fig. 2) to: receive a subscribe message from a client web application such as a web browser for state change event information on an Information Technology resource; notify the client web application of the subscribed information when detecting associated state change event (The client 142 desires to be notified of any change to the state of the chosen Subscription resource. The client 142 creates a subscription for such events by creating a subscription: see [Col 8, L33-36]. The client 142 can be a web client, Internet browser. Client 142 sends a subscribe message 191 to notification manager 140: see [Col 5, L53-56].
.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Graham for receiving a subscribe message from a client web application such as a web browser for state change event information on an Information Technology resource, and notifying the client web application of the subscribed information when detecting associated state change event. The teachings of Graham, when implemented in the Lu system, will enable a component to: receive, from the at least one web application, a request to subscribe to one or more of: a change to a plurality of resources of the node and a plurality of pre-configured events at the node, and provide, to the at least one web application, the node information. One of ordinary skill in the art would be motivated to utilize the teachings of Graham in the Lu system in order to provide a client and/or server process for managing Information Technology (IT) assets: see Graham [Abstract]. 

As shown in the above, Lu and Graham together teach a software component receiving, from the client web application, a request to subscribe to changes of resources of a sleep node or pre-configured events associated with a sleep node, and 
Lu and Graham together however does not explicitly teach:
a component to send, to the node, a batch subscription request responsive to the subscription request from the at least one web application;
In a similar field of endeavor, Kleyzit teaches an embodiment wherein web page response time is improved by requesting multiple resources in a batch request (see [Abstract]). In other words, the system performance can be improved by combining multiple requests for resources into a batch request for these resources.
Specifically, Kleyzit teaches:
a software component requesting multiple resources in a batch request to improve the efficiency of bandwidth utilization (A method includes improving web page response time by a software component requesting multiple resources in a batch request: efficiency of bandwidth utilization, for example, can be increased by sending a batch request containing the web addresses of the multiple resources requested: see [0040]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Kleyzit for a software component requesting multiple resources in a batch request to improve the efficiency of bandwidth utilization. The teachings of Kleyzit, when implemented in the Lu/Graham system, will enable a component to send, to the node, a batch subscription request responsive to the subscription request from the at least one web application. One of ordinary skill in the art would be motivated to utilize the teachings of Kleyzit in the Lu/Graham system in order to improve the efficiency of bandwidth utilization: see Kleyzit [0040]. 


As for claim 34, it has been established that Lu, Graham and Kleyzit together teach claim 24. 
Additionally, Lu teaches:
wherein the apparatus is to receive requests regarding a resource of the node, and on the basis of the number of requests send the node a request to send a notification when the resource of the node changes (Embodiments contemplate that CoAP may support caching subscriptions to sleeping nodes. Caching a subscription to a resource residing on a sleep node requires a proxy to maintain client subscription state on behalf of the sleep node. By maintaining client subscription state. As the proxy receives resource updates from the sleep node, it can provide notification updates to all subscribed clients on behalf of the sleep node. Contemplate embodiments define functionality for caching subscriptions to sleeping nodes such that a proxy can send notification responses on behalf of a sleeping node: see [0236]).
Therefore Lu, Graham and Kleyzit together also teach claim 34.

As for claim 35, it has been established that Lu, Graham and Kleyzit together teach claim 24. 
Additionally, Lu teaches:
wherein the apparatus is to: receive, from a first node, a registration request (A node registers with the proxy about its sleep state: see [0164].
;
notify a first web application when the first node has registered, the notification comprising information relating to at least one of a resource and an event at the first node (Disclosed herein are methods and systems providing application layer support for sleeping nodes in constrained networks. According to an aspect, a method may include inserting sleep information in a header option or payload of an application layer message. The method may also include communicating the application layer message to a server: see [0009]);
receive, at the second interface, a subscription request for at least one of the resource and the event (The method may include receiving and caching a subscription to a resource residing on a sleep node, storing a state of the sleep node: see [0015]);
provide a notification to the web application in accordance with the subscription request (sending a notification of the state of the sleep node to a subscriber: see [0015]).
Therefore Lu, Graham and Kleyzit together also teach claim 35.

As for claim 36, it has been established that Lu, Graham and Kleyzit together teach claim 35. 
Additionally, Lu teaches:
wherein the subscription request comprises a domain scope (FIG. 21 is a message flow diagram of a proxy subscribing to a sleep node resource: see [0046]. I.e., the subscription is for a single resource of a single node).
Therefore Lu, Graham and Kleyzit together also teach claim 36.

As for claim 37, it has been established that Lu, Graham and Kleyzit together teach claim 35. 
Additionally, Lu teaches:
wherein the domain scope defines a single resource or single event of a node or wherein the domain scope defines all resources or events of a node (FIG. 21 is a message flow diagram of a proxy subscribing to a sleep node resource: see [0046]. I.e., the subscription is for a single resource of a single node).
Therefore Lu, Graham and Kleyzit together also teach claim 37.

As for claim 39, since it contains similar limitations as in claim 24, the same rationale is used where applicable. Therefore Lu, Graham and Kleyzit together also teach claim 39.

As for claim 42, since it contains similar limitations as in claim 24, the same rationale is used where applicable. Therefore Lu, Graham and Kleyzit together also teach claim 42.

As for claim 44, it has been established that Lu, Graham and Kleyzit together teach claim 24. 

an apparatus, comprising: a component (of the apparatus) to: send, to the node, a batch of subscription requests responsive to the subscription request from the at least one web application; receiving, from the node, node information when a resource of the plurality of resources changes; and provide, to the at least one web application, the node information (see Lu [0107, 0158], Graham [Col 5, L53-56; Col 8, L33-36 and Col 6, L28-34] and Kleyzit [0040]).
In other words, when a batch of subscription requests (e.g., to a change to a plurality of resources of the node) is sent by a client’s web application via a component of the apparatus, when a change to the said plurality of resources of the node occurs, node information (e.g., corresponding to a change to a plurality of resources of the node) will be sent by the nodes to the client’s web application. 
It is inherent that the batch subscription request specifies the address to which the node is to send the node information in order for the client’s web application to receive the node information.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to enhance the teachings of the Lu/Graham/Kleyzit system so that the batch subscription request specifies the address to which the node is to send the node information responsive to the batch subscription request. 
Therefore Lu, Graham and Kleyzit together also teach claim 44.

As for claim 46, it has been established that Lu, Graham and Kleyzit together teach claim 24. 
Additionally, Lu, Graham and Kleyzit together teach:
where the batch subscription request corresponds to a subscription to a collection of resources of the plurality of resources (It is an object of the present invention to improve user experience through less time spent waiting for web page resources to be downloaded and to reduce number of network roundtrips delivering resources from the server to the web browser and specifically the number of conditional requests, as well as to reduce risk of stale content. This is further achieved by combining multiple (a collection of) resources in one batch request: see Kleyzit [0041]).
Therefore Lu, Graham and Kleyzit together also teach claim 46.

As for claim 47, it has been established that Lu, Graham and Kleyzit together teach claim 46. 
Additionally, Lu, Graham and Kleyzit together teach:
where the node information comprises an array of objects corresponding to an updated resource representation when one or more resources of the collection of resources changes (A proxy node can subscribe to a sleep node, and the sleep node can send notify message to the proxy node. In the notify message, the sleep node can include updates for resources: see Lu [0158].
It is an object of the present invention to improve user experience through less time spent waiting for web page resources to be downloaded and to reduce number of network roundtrips delivering resources from the server to the web browser and specifically the number of conditional requests, as well as to reduce risk of stale content. This is further achieved combining multiple resources in one batch response: see Kleyzit [0041]).
Therefore Lu, Graham and Kleyzit together also teach claim 47.

Claim 28 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over Lu in view of Graham and Kleyzit further in view of Raleigh et al. (US 20120101952 A1).
As for claim 28, it has been established that Lu, Graham and Kleyzit together teach claim 24.
Lu further teach:
wherein the apparatus is to receive from the node a registration comprising information on the address (URI) and the resources (Sleep information) of the node, and which may be subscribed (A node registers with the proxy about its sleep information: see [0164].
Sleep information can be treated as a resource and represented by a URI. A proxy can subscribe to the sleep attributes resource and have the sleep node notify it of changes to its sleep attributes if/when they occur: see [0124, 0214]).

As shown in the above, Lu teaches a system in which when a node registers with the apparatus, the node sends its resource information to the apparatus (that may be subscribed), that the apparatus can subsequently subscribe to the resources on the node, and receive notification when a resource changes (see Lu [0124, 0164, 0158, 0214]).
:
information on which resources have pre-configured events;
In a similar field of endeavor, Raleigh teaches:
automatically subscribing a pre-configured event according to a pre-configured notification trigger event such as when a resource usage exceeds the allocation (A notification trigger detector can identify that a notification trigger event has occurred according to a pre-configured set of notification trigger event detection criteria and generate a message containing the specific notification message for display on the device as a result of the occurrence of the notification trigger event: see [0367].
An example of an event, whether a service usage has exceeded, is going to exceed, or is likely to exceed the service allocation can be determined: see [0064]).
In the Raleigh system, detection of an event associated with a resource is automatically performed, and a notification is also automatically generated when a pre-configured event is detected to have occurred. When incorporating Raleigh’s teachings with Lu’s teachings, the combined system enables the registration to also comprise resources that have pre-configured events which are automatically subscribed to.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Raleigh for automatically subscribing a pre-configured event according to a pre-configured notification trigger event such as when a resource usage exceeds the allocation. The teachings of Raleigh, when implemented in the Lu/Graham/Kleyzit system, will enable the registration comprising information on which resources have pre-configured events. One of ordinary skill in the /Graham/Kleyzit system in order to identify that a notification trigger event has occurred according to a pre-configured set of notification trigger event detection criteria: see Raleigh [0367]. 
Therefore Lu, Graham, Kleyzit and Raleigh together teach claim 28.

Claim 29 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over Lu in view of Graham and Kleyzit further in view of Raleigh and Rojas (US 20020012423 A1).
As for claim 29, it has been established that Lu, Graham and Kleyzit together teach claim 24. 
As shown in the above, Lu teaches:
the apparatus is to receive from a web application a request to subscribe to a resource change event (A web application subscribes to node resources to a proxy which in turn subscribes to node resources: see [0100, 0124].
A proxy can subscribe to the sleep attributes resource and have the sleep node notify it of changes to its sleep attributes (i.e., a resource-change event) if/when they occur: see [0214]).

Lu, Graham and Kleyzit together however do not explicitly teach:
a pre-configured event and a subscription to the event;
In a similar field of endeavor, Raleigh teaches:
automatically subscribing a pre-configured event according to a pre-configured notification trigger event such as when a resource usage exceeds the allocation (A notification trigger detector can identify that a notification trigger event has 
An example of an event, whether a service usage has exceeded, is going to exceed, or is likely to exceed the service allocation can be determined: see [0064]).
In the Raleigh system, detection of an event associated with a resource is automatically performed, and a notification is also automatically generated when a pre-configured event is detected to have occurred. When incorporating Raleigh’s teachings with Lu and Graham’s teachings, the combined system enables the registration to also comprise resources that have pre-configured events which are automatically subscribed to.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Raleigh for automatically subscribing a pre-configured event according to a pre-configured notification trigger event such as when a resource usage exceeds the allocation. The teachings of Raleigh, when implemented in the Lu/Graham/Kleyzit system, will enable a pre-configured event and a subscription to the event. One of ordinary skill in the art would be motivated to utilize the teachings of Raleigh in the Lu/Graham/Kleyzit system in order to identify that a notification trigger event has occurred according to a pre-configured set of notification trigger event detection criteria: see Raleigh [0367].

:
a pre-configured event and a subscription to the event;
In a similar field of endeavor, Rojas teaches:
subscribing to an event by using the event name (subscribing to a particular event by using the event name: see [0055]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Rojas for subscribing to an event by using the event name. The teachings of Rojas, when implemented in the Lu/Graham/Kleyzit/Raleigh system, will enable the apparatus is to receive from a web application a request to create a name to a pre-configured event and a subscription to the event. One of ordinary skill in the art would be motivated to utilize the teachings of Rojas in the Lu/Graham/Kleyzit/Raleigh system in order to deploy a method of subscribing/unsubscribing to particular Arena events: see Rojas [0055].
Therefore Lu, Graham, Kleyzit, Raleigh and Rojas together teach claim 29.

Claims 30 and 41 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Lu in view of Graham and Kleyzit further in view of Bodin et al. (WO 2006118500 A1).
As for claim 30, it has been established that Lu, Graham and Kleyzit together teach claim 24.
Lu, Graham and Kleyzit together however do not explicitly teach:
wherein the apparatus is to aggregate several subscriptions of a same resource received from web applications to a single notification request.
 teaches:
aggregating several resource requests of a same resource received into a single request (To aggregate resources implies to combine multiple resource requests associated with the same resource object into one request message. This happens when a request is made for a particular resource object and a reservation request message for this object is created but not yet transmitted, i.e. it is queued. A new request message will then be aggregated with an existing request message instead of generating a new message: see [Pg 11, L4-10]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Bodin for aggregating several resource requests of a same resource received into a single request. The teachings of Bodin, when implemented in the Lu/Graham/Kleyzit system, will enable the apparatus aggregating several subscriptions of a same resource received from web applications to a single notification request. One of ordinary skill in the art would be motivated to utilize the teachings of Bodin in the Lu/Graham/Kleyzit system in order for pre-configured alarm triggering conditions to be incorporated as part of the registration information that the server can subscribe to, to help simplify the management process, and to allow efficient monitoring, detection, notification and updating of services and service activities for a communication system: see Raleigh [0062]. 
Therefore Lu, Graham, Kleyzit and Bodin together teach claim 30.

As for claim 41, since it depends on claim 39 and contains similar limitations as in claim 30, the same rationale is used where applicable. Therefore Lu, Graham, Kleyzit and Bodin together also teach claim 41.

Claim 32 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over Lu in view of Graham and Kleyzit further in view of Lodico et al. (US 20110004850 A1).
As for claim 32, it has been established that Lu, Graham and Kleyzit together teach claim 31.
Lu, Graham and Kleyzit together however do not explicitly teach:
wherein the batch subscription request comprises a list of links, wherein each link corresponds to a new or updated subscription.
In a similar field of endeavor, Lodico teaches:
a batch request comprising a list of batch process URLs, each of which can correspond to a new batch process (The batch management module 1010 can provide a schedule new batch screen, which could include a list of batch process URLs. The batch management module 1010 can be configured to receive values for some or all of the above fields and use the fields to schedule a new batch process: see [0081]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Lodico for a batch request comprising a list of batch process URLs, each of which can correspond to a new batch process. The teachings of Lodico, when implemented in the Lu/Graham/Kleyzit system, will enable the batch subscription request comprising a list of links, wherein each link corresponds  [0081]. 
Therefore Lu, Graham, Kleyzit and Lodico together teach claim 32.

Claim 33 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over Lu in view of Graham, Kleyzit and Lodico further in view of Cozine et al. (US 20180225593 A1).
As for claim 33, it has been established that Lu, Graham, Kleyzit and Lodico together teach claim 32.
Lu, Graham, Kleyzit and Lodico together however does not explicitly teach:
wherein each link includes a token field that indicates a token identifier to be included in a notification in accordance with the corresponding subscription request.
In a similar field of endeavor, Cozine teaches:
defining unique identifiers to identify individual cases in a batch request (If the case is part of a list (batch) of such requests submitted at the same time, then each property on the list can have a user defined unique identifier to assist the user in identifying individual cases in the output report: see [0536]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Cozine for defining unique identifiers to identify individual cases in a batch request. The teachings of Cozine, when implemented in the Lu/Graham/Kleyzit/Lodico system, will enable each link including a token field that indicates a token identifier to be included in a notification in accordance  in the Lu/Graham/Kleyzit/Lodico system in order to assist the user in identifying individual cases in the output report: see Cozine [0536]. 
Therefore Lu, Graham, Kleyzit, Lodico and Cozine together teach claim 33.

Claim 38 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over Lu in view of Graham and Kleyzit further Belfiore et al. (US 20020059425 A1).
As for claim 38, it has been established that Lu, Graham and Kleyzit together teach claim 35.
Lu, Graham and Kleyzit together however do not explicitly teach:
wherein the domain scope defines all resources or events of a domain.
In a similar field of endeavor, Belfiore teaches:
subscribing to all events within a scoped domain (The event component 155 allows any event sink to subscribe, or listen to events within a scoped domain(s): see [0125]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Belfiore for subscribing to all events within a scoped domain. The teachings of Belfiore, when implemented in the Lu/Graham/Kleyzit system, will enable the domain scope defining all resources or events of a domain. One of ordinary skill in the art would be motivated to utilize the teachings of Belfiore in the Lu/Graham/Kleyzit system in order for events to be  [0124]. 
Therefore Lu, Graham, Kleyzit and Belfiore together teach claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. H./
Examiner, Art Unit 2458

 /KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458